       Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiff,

       V.                                                    CaseNo. I:I8-cv-12058-RGS


ROGER KNOX, WINTERCAP SA,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.

                      Defendants,
       and


RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD., SHAMAL
INTERNATIONAL FZE, AND WB21 DMCC

                      Relief Defendants.




       JUDGMENT AS TO RELIEF DEFENDANT SIMONE GASTAUER FOEHR

       The Securities and Exchange Commission having filed a Complaint and Relief Defendant

Simone Gastauer Foehr ("Foehr" or "Relief Defendant") having entered an appearance;

consented to the Court's jurisdiction over her for purposes of this action; consented to entryof

this Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph IX); waived findings of fact

and conclusions of law; and waived any right to appeal from this Judgment:
       Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 2 of 8




                                                  1.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, if the

Commission obtains a monetaryjudgment of $736,000 or greater in disgorgement against any of

the Defendants Michael T. Gastauer, WB2I US, Inc., WB21 NA Inc., Silverton SA Inc.,

Wintercap SA Inc., C Capital Corp., or B2 Cap Inc. ("Defendants"), or a monetaryjudgment of

$736,000 or greater against any combination ofthose Defendants, then Relief Defendant is liable

for disgorgement of $736,000, representing profits gainedas a result of the conduct of the

Defendants alleged in the Complaint. If the Commission obtains any monetary judgment of less

than $736,000 in disgorgement against any of the Defendants or any combination of the

Defendants, Relief Defendant shall be liable for that amount, representing profits gained as a

result of the conduct of the Defendants alleged in the Complaint.

       ReliefDefendantshall satisfy this obligation solely through her deliveryto the

Commission of signed Consent Directives addressed to each of the financial institutions listed in

paragraphs III through VI below, which express herconsent to those financial institutions'

compliance withthis Judgment, and direct those financial institutions to paythe account balances

they are holding for ReliefDefendant to the Commission in compliance withthis Judgment.

Within three business days aftera judgmentagainst any, or somecombination of, the Defendants

that fixes the amount of Relief Defendants' liability under this Judgment becomes final and

subject to no further appeals (the"Judgment Date"), counsel for ReliefDefendant, who is

holding those Consent Directives in escrow, shall deliver them to counsel forthe Commission.

Relief Defendant agrees to take all other reasonable steps to facilitate the transfer of the sums

held by the financial institutions listed inparagraphs III through VI below to theCommission.
       Through herdelivery of the Consent Directives, Relief Defendant relinquishes all legal
       Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 3 of 8




and equitable right, title, and interest in such funds and no part of the funds shall be returned to

Relief Defendant.


       The Commission shall hold the funds (collectively, the "Fund") and may propose a plan

to distribute the Fund subject to the Court's approval. The Court shall retainjurisdiction over the

administration of any distribution of the Fund. If the Commissionstaff determines that the Fund

will not be distributed, the Commission shall send the funds surrendered pursuant to this Final

Judgment to the United States Treasury.

       The Commission may enforcethe Court's judgment for disgorgement by moving for civil

contempt (and/or through other collection procedures authorized by law) at any time after 30

days following the Judgment Date.

                                                 II.


       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the following three

accounts, which were frozen pursuant to a prior Order of this Court, are hereby released from the

control of this Court's Order, are unfrozen, and may be released to the control of Relief

Defendantas she directs. No accounts other than these specific accounts are being released from

the freeze imposed by this Court's prior Orders.

 Account Owner                    Institution Holding Account                     Acct. Ending in:
 Simone Gastauer Foehr            Credit Suisse AG                                   *30001 (CHF)
 Simone Gastauer Foehr            Migrosbank                                         *11029(EUR)
 Simone Gastauer Foehr            Migrosbank                                         *11010 (CHF)



       All other accounts frozen by this Court's prior Orders remain frozen. Upon the

occurrence of the Judgment Date, the Commission may servethis Judgment on the financial

institutions named in paragraphs III through VI below andthe funds held by those institutions
      Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 4 of 8




shall be paid to the Commission in partial satisfaction of this Judgment.

                                               III.


       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, after the occurrence of

the Judgment Date, and within 5 days after being served with a copy of this Judgment, WB21

Pte. Ltd. shall transfer the entire balance of the following WB21 Pte. Ltd. account(s) which

were frozen pursuant to an Order of this Court to the Commission:

            Account Owner                                           Acct. Ending in:
            Simone Gastauer Foehr                                      *07039 (CHF)
            Simone Gastauer Foehr                                     *07040 (EUR)
            Simone Gastauer Foehr                                     *69954 (USD)

       WB21 Pte, Ltd. may transmit paymentelectronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment mayalso be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. WB21 Pte. Ltd. also may transferthese funds by

certified check, bank cashier's check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall beaccompanied by a letter identifying thecase title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Judgment.
       Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 5 of 8




                                                IV.


       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that after the occurrence of

the Judgment Date, and within 5 days after being served with a copy of this Judgment, Credit

Suisse AG ("Credit Suisse") shall transfer the entire balance of the following Credit Suisse

account(s) which were frozen pursuant to an Order of this Court to the Commission:

            Account Owner                                           Acct Ending in:
            Simone Gastauer Foehr                                      *30000 (CHF)
            Simone Gastauer Foehr                                      *32002 (EUR)
            Simone Gastauer Foehr                                      *32001 (USD)

       Credit Suisse may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Credit Suisse also may transfer these funds by

certified check, bank cashier's check, or United States postal money order payable to the

Securities and ExchangeCommission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuantto this Judgment.
      Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 6 of 8




                                               V.


       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that after the occurrence of

the Judgment Date, and within 5 days after being served with a copy of this Judgment,

Migrosbank shall transferthe entire balance of the following Migrosbank account(s) which

were frozen pursuant to an Order of this Court to the Commission:

            Account Owner                                           Acct. Ending in:
            Simone Gastauer Foehr                                     *11037 (CHF)

       Migrosbank maytransmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Migrosbank also maytransferthese funds by

certified check, bank cashier's check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the casetitle, civil action number, and name of

this Court; and specifying that payment is made pursuantto this Judgment.

                                               VI.


       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that after the occurrence of

the Judgment Date, and within 5 days after being served with a copyof this Judgment, Luzerner

Kantonalbank shall transfer the entire balance of the following Luzerner Kantonalbank

account(s) which were frozen pursuant to an Order of this Court to the Commission:
      Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 7 of 8




            Account Owner                                           Acct. Ending in:
            Simone Gastauer Foehr                                      *12001 (CHF)
            Simone Gastauer Foehr                                      *12002 (EUR)

       Luzerner Kantonalbank may transmit payment electronically to the Commission,

which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Luzerner Kantonalbank also maytransfer these

funds by certified check, bank cashier's check, or United Statespostal money order payable to

the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, andname of

this Court; and specifyingthat payment is made pursuant to this Judgment.

                                               VII.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, if the sums

surrendered to the Commission pursuant to paragraphs III through VI of this Orderexceed the

amountof Relief Defendant's liabilityto the Commission, then the Commission shall retum any

such excess funds to Relief Defendant.

                                              VIII.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with thesame force and effect as if fully setforth herein, and that Relief

Defendant shall comply with all of the undertakings andagreements set forth therein.
        Case 1:18-cv-12058-RGS Document 174 Filed 10/31/19 Page 8 of 8




                                                   IX.


            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the Complaint are true and admitted by Relief Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Relief Defendant

under this Final Judgment or any other judgment, order, consent order, decree or settlement

agreement entered in connection with this proceeding, is a debt for the violationof the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                   X.


            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matterfor the purposes of enforcing the terms of this Judgment.


                                                   XI.


            There beingnojust reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated   :               3J • ^01^

                                                 UNITED STATES DISTRICT JUDGE
